             Case 1:20-cv-04920-CC Document 1 Filed 12/04/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
     PAMELA GANT,

           Plaintiff,                          Civil Action
                                               File No.:
     v.

     BIG LOTS STORES, INC., JOHN
     DOE 1, and JOHN DOE 2,

          Defendants.

                              PETITION FOR REMOVAL

          TO: The Honorable Judges of the United States District Court for the

Northern District of Georgia, Atlanta Division:

          COMES NOW, Big Lots Stores, Inc., by and through its undersigned counsel,

and hereby files its Petition for Removal and respectfully shows this Court the

following:

1.        A civil action has been filed and is now pending in the Superior Court of

          Newton County, State of Georgia, designated as Civil Action File No.

          SUCV2020002204.

2.        The Summons and Complaint in that action were filed in the Superior Court of

          Newton County on October 29, 2018, and were first received by Defendant
        Case 1:20-cv-04920-CC Document 1 Filed 12/04/20 Page 2 of 7




     Big Lots Stores, Inc. by service through its registered agent on November 5,

     2020. Thus, Big Lots, Inc. timely files this petition of removal.

3.   Big Lots Stores, Inc. files herewith a copy of all process, pleading, and orders

     including the Summons and Complaint in this action, pursuant to 28 USC §

     1446. (Attached hereto as Exhibit A).

4.   Defendant is now, was at the commencement of this suit, and at all times since

     been a corporation organized and existing under the laws of Ohio and having

     its principal place of business in Ohio.

5.   Plaintiff is a citizen of the State of Georgia.

6.   In the lawsuit, Plaintiff also named two “John Doe” defendants. 28 USC §

     1441(b)(1) provides that “[i]n determining whether a civil action is removable

     on the basis of the jurisdiction under section 1332(a) of this title, the

     citizenship of defendants sued under fictitious names shall be disregarded.

     Accordingly, this Court can ignore the “John Doe” defendants for purposes of

     establishing diversity jurisdiction.

7.   After disregarding the “John Does” when considering whether complete

     diversity exists, the Court is left with the Georgia resident Plaintiff, and Ohio




                                            -2-
        Case 1:20-cv-04920-CC Document 1 Filed 12/04/20 Page 3 of 7




     resident Big Lots Stores, Inc. Therefore, complete diversity exists and this case

     is properly removed.

8.   The action described above is a civil action with a claim of which this Court

     has original jurisdiction, and it is one that may be removed to this Court by

     Defendant pursuant to the provisions of 28 USC §§ 1332 and 1441 et seq., in

     that there is complete diversity among the parties and Defendant is not a

     resident of the State of Georgia, the Parties are not residents of the same State,

     and the amount in controversy exceeds $75,000.00 exclusive of interest and

     costs.

              “When the complaint does not claim a specific amount of damages,

     removal from state court is proper if it is facially apparent from the complaint

     that the amount in controversy exceeds the jurisdictional requirement. If the

     jurisdictional amount is not facially apparent from the complaint, the court

     should look to the notice of removal and may require evidence relevant to the

     amount in controversy at the time the case was removed.” Williams v. Best

     Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001) A Defendant seeking

     removal must prove by a preponderance of the evidence that the amount in

     controversy more likely than not exceeds the $75,000.00 jurisdictional

     amount. Standridge v. Wal-Mart Stores, Inc., 945 F. Supp. 252, 256 (N.D. Ga.

                                        -3-
   Case 1:20-cv-04920-CC Document 1 Filed 12/04/20 Page 4 of 7




1996). When deciding whether the amount in controversy has been satisfied,

the District Court can use its judicial experience and common sense. Roe v.

Michelin North America, Inc., 613 F. 3d. 1058, 1064 (11th Cir. 2010).

      The complaint alleges Plaintiff slipped and fell on a “wet substance” in

Defendant’s retail store. (Exhibit A, ¶ 12-13). Plaintiff alleges that as a result,

she sustained injuries “to her left hip and low back with radiating pain into

both her hips and legs.” (Exhibit A, ¶ 14). The complaint does not allege a

specific figure or amount of special damages. It does, however, allege a claim

for punitive damages. (Exhibit A, ¶ 23-26).

      Since the amount in controversy or damages is not apparent from the

face of the complaint, the court may look to “other paper” to determine if the

$75,000.00 requirement is met. In March 2020, Plaintiff served a demand

letter on Plaintiff. (See Exhibit B). It outlines Plaintiff’s injuries and medical

treatment, which includes injuries to her neck and low back, and multiple

rounds of injections for pain. (Exhibit B, pp. 3-13). It alleged Plaintiff has

incurred over $53,000.00 in past medical bills. The demand letter also claimed

Plaintiff’s total special damages were $803,253.57. Finally, the demand made

an offer to compromise the claim for $185,000.00. (Exhibit B, p. 15).




                                   -4-
         Case 1:20-cv-04920-CC Document 1 Filed 12/04/20 Page 5 of 7




            Therefore, based on the claimed past medical bills, total special

      damages, and the presence of a claim for punitive damages, it is clear the

      amount in controversy exceeds $75,000.00.

9.    Defendant attaches hereto a copy of the Summons and Complaint in the

      Superior Court of Newton County, Georgia. (Exhibit A).

10.   Defendant attaches hereto a copy of Defendant’s Notice of Removal filed in

      the Superior Court of Newton County, Georgia. (Exhibit C).

11.   This action is currently pending in the Superior Court of Newton County,

      Georgia, which is within the jurisdiction of the Northern District of Georgia,

      Atlanta Division. 28 U.S.C.A. § 1446(a).

12.   All Defendants who have been served consent to this removal.

      WHEREFORE the Defendant prays the above action now pending before the

Superior Court of Newton County, Georgia be removed to this Court.

      This 4th day of December, 2020.




                             [Signature on following page]




                                        -5-
Case 1:20-cv-04920-CC Document 1 Filed 12/04/20 Page 6 of 7




                    Goodman McGuffey LLP
                    Attorneys for Big Lots Stores, Inc.

              By:   /S/ ROBERT E. NOBLE, III
                    ROBERT E. NOBLE, III
                    GA Bar No. 261331
                    rnoble@GM-LLP.com
                    3340 Peachtree Road NE, Suite 2100
                    Atlanta, GA 30326-1084
                    (404) 264-1500 Phone
                    (404) 264-1737 Fax




                           -6-
          Case 1:20-cv-04920-CC Document 1 Filed 12/04/20 Page 7 of 7




             IN THE UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION
  PAMELA GANT,

        Plaintiff,                              Civil Action
  v.                                            File No.:

  BIG LOTS STORES, INC., JOHN
  DOE 1, and JOHN DOE 2,

        Defendants.

                            CERTIFICATE OF SERVICE

       This is to certify that I electronically filed this Petition for Removal with the

Clerk of Court using the CM/ECF system which will automatically send e-mail

notification of such filing to the following attorneys of record:

                      Rita Tucker Williams, Esq.
                      Williams & Associates, PC
                      160 Clairemont Avenue, Suite 200
                      Decatur, GA 30030
                      rtwilliams@williamsandassoc.com

       This 4th day of December, 2020.

                                  /S/ ROBERT E. NOBLE, III
                                  ROBERT E. NOBLE, III
                                  GA Bar No. 261331
                                  rnoble@GM-LLP.com
                                  Goodman McGuffey LLP
                                  3340 Peachtree Road NE, Suite 2100
                                  Atlanta, GA 30326-1084
                                  (404) 264-1500 Phone, (404) 264-1737 Fax
